Case 17-22147-GLT           Doc 98      Filed 06/03/19 Entered 06/03/19 15:46:03        Desc Main
                                        Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     In re:                                             Case No. 17-22147-GLT
     RONALD S. JONES,
                                                        Chapter 7
               Debtor.
     ------------------------------------------------
                                                        Related to Doc. Nos. 1 and 55
     AURELIUS ROBLETO and
     ROBLETO LAW, PLLC,                                 Doc. No.
          Movants,
                       v.
     RONALD S. JONES,
               Respondent.


                   MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Aurelius Robleto and Robleto Law, PLLC hereby seek leave to withdraw as counsel to

Ronald S. Jones, the Debtor in the referenced proceeding, as follows:

       1.       On May 22, 2017, the Debtor commenced the above-captioned case by filing a

voluntary petition for relief under chapter 7 of the United States Bankruptcy Code. Doc. No. 1.

       2.       On June 14, 2017, the Debtor filed his Certification About a Financial Management

Course. Doc. No. 12.

       3.       On July 26, 2018, this Court authorized the Movants to substitute as counsel to the

Defendant. Doc. No. 55.

       4.       This chapter 7 case remains opened, pending the resolution of two adversary

proceedings. The first of those was filed by a creditor, Terri Patak (the “Patak Case”). Doc. No.

42. The second adversary was filed by chapter 7 trustee, Robert Shearer (the “Trustee’s Case”).

Doc. No. 93.

       5.       The Movants have entered an appearance on behalf of the Debtor in the Patak Case.
Case 17-22147-GLT        Doc 98    Filed 06/03/19 Entered 06/03/19 15:46:03             Desc Main
                                   Document     Page 2 of 2


       6.      The Movants have not entered an appearance on behalf of the Debtor in the

Trustee’s Case. Moreover, the Movants’ agreement with the Debtor does not require the Movants

to represent the Debtor in the Trustee’s Case.

       7.      On May 14, 2019, this Court in the Patak Case entered an Order rescheduling the

dates of the final pretrial conference and first trial dates to August 13, 2019 and August 26, 2019,

respectively. Doc. No. 86.

       8.      Professional considerations now require the Movants to seek leave to withdraw as

counsel to Defendant in the referenced case.

       WHEREFORE, the Movants respectfully request an Order, substantially in the form

attached hereto, authorizing the withdrawal of counsel.

Dated: May 31, 2019                                  Respectfully submitted:



                                                      /s/ Aurelius Robleto
                                                     Aurelius Robleto
                                                     PA ID No. 94633
                                                     ROBLETO LAW, PLLC
                                                     Three Gateway Center
                                                     401 Liberty Avenue, Suite 1306
                                                     Pittsburgh, PA 15222
                                                     (412) 925-8194
                                                     (412) 346-1035 Facsimile
                                                     apr@robletolaw.com




                                                 2
